Citation Nr: 0000689	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  98-16 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependent's educational assistance under 
38 U.S.C.A. 
§ Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran had 20 years of active military service, to 
include service in Vietnam, terminating with his retirement 
to March 1988.  The veteran died in January 1997.  The 
appellant is the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from rating decisions by 
the Montgomery, Alabama, Regional Office (RO).

The appellant had hearing before a member of the Board 
sitting at the Montgomery, Alabama, RO in August 1999.  The 
member of the Board who held the hearing is making the 
decision in this case and is the signatory to this decision.


REMAND

Service connection for the cause of the veteran's death may 
be established where the evidence shows that a disability 
incurred in or aggravated by service, or in the case of 
cancer was manifested within one year following service, 
either caused or contributed substantially or materially to 
cause death.  For a service-connected disability to be the 
cause of death, it must singly, or with some other condition 
be the immediate underlying cause, or be etiologically 
related.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1999).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  Service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  Where the service-connected condition affects vital 
organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may 
be assumed.  38 C. F. R. § 3.312.

The threshold question to be answered in the appellant's 
appeal is whether she has presented evidence of a well-
grounded claim.  Under the law, a person who submits a claim 
for benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded. 38 U.S.C.A. § 
5107(a);  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a). Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990). 

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

If a veteran was exposed to a herbicide agent during active 
military, naval or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. 
§ 1116 (West 1991); 38 C.F.R. § 3.307(a)(6)(ii) (1999) are 
met, even though there is no record of such disease during 
service provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113 (West 1991); 38 C.F.R. 
§ 3.307(d) (1999) are also satisfied: Chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancer (cancer of the lung, 
bronchus, larynx, or trachea) other than osteosarcoma, 
chondrosarcoma, Kaposi sarcoma or mesothelioma, and soft 
tissue cancers.  38 C.F.R. § 3.309(e) (1999).

If a claim is not well grounded, the VA does not have a duty 
to assist the appellant in the development of her claim.  38 
U.S.C.A. § 5107, Murphy v. Derwinski , 1 Vet. App. 78 (1990).  
However, the VA may obtain evidence considered to be in the 
constructive possession of the VA.  Bell v. Derwinski, 2 
Vet.App. 611, 613 (1992).  Such evidence would include VA and 
military medical records.  In this regard during the 
appellant's hearing before a member of the Board sitting at 
Montgomery Alabama in August 1999, she testified that the 
veteran until shortly before his death was treated at the 
Martin Army Hospital.  A review indicates that the complete 
records from this facility are not on file.

Accordingly, the case is REMANDED for the following:

1.  The RO should notify the appellant of 
the evidentiary requirements necessary to 
establish a well-grounded claim as set 
forth above.  Examples of such evidence 
would include medical opinions which show 
that the cancer was present during 
military or within one year thereafter, 
was due to exposure to Agent Orange or 
that the veteran had lung cancer at the 
time of his death which was as likely as 
not the primary cite of the cancer which 
caused his death.

2.  The RO should obtain all medical 
records from the Martin Army Hospital 
covering the period from March 1988 until 
the veteran's death.  

Thereafter, the case should be reviewed by the RO. If the 
benefits sought are not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case, and an opportunity to respond.  The case should 
then be returned to the Board for appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




